DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of the record, either singularly or in combination, fails to teach or fairly suggest, in combination with all of the other elements claimed, 
independent claim 1: “wherein the displayed image adjustment module recognizes lane lines of the road based on the images of road surface acquired by the image acquisition device, maps an intersection point of extension lines of the lane lines on two sides of the vehicle where the intersection point is used as the vanishing point, deforms the content to be displayed and then displays the deformed content by the HUD display by taking two lines, each of which connects one of two boundary points at a lower end of the display interface of the HUD display with the vanishing point, respectively, as boundaries of the adjusted display interface” (claims 2-3 depends from claim 1)
independent claim 4: “at step 3, mapping an intersection point of extension lines of the lane lines on two sides of the vehicle and using said intersection point as a vanishing point; at step 4, taking two lines, each of which connects one of two boundary points at a lower end of the display interface of the HUD display with the vanishing point, as boundaries of the adjusted display interface; and at step 5, deforming the content to be displayed and displaying the deformed content by the HUD display” (claims 5-10 depends from claim 4)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-3782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484